Appeal by contestant from a decree of the Surrogate’s Court, Westchester county, admitting a script to probate as the last will and testament of the decedent and from an order denying her motion to set aside the verdict, as directed, and for a new trial. Decree and order unanimously affirmed, with costs, payable to the respondents out of the estate. The evidence did not disclose a situation from which any presumption of inequality arose. There was no evidence adduced which would warrant a submission to a jury of an issue of restraint, undue influence or fraud. (Cowee v. Cornell, 75 N. Y. 91, 99; Matter of Henderson, 253 App. Div. 140, 145; Matter of Streb, 247 id. 556; Matter of Springsted, 55 Hun, 603; 8 N. Y. Supp. 596.) Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.